Exhibit 10.56

 

 

 

 

PURCHASE AND SALE CONTRACT

 

BETWEEN

 

 

 

WOOD CREEK CPGF 22, L.P.,

a Delaware limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

 

AS PURCHASER

 

 

Woodcreek Apartments

 

 


TABLE OF CONTENTS

 

                                                                                                                                  
Page

ARTICLE I DEFINED
TERMS....................................................................................
1

ARTICLE II PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT................. 1

2.1.      Purchase and
Sale.................................................................................
1

2.2.      Purchase Price and
Deposit.................................................................. 1

2.3.      Escrow Provisions Regarding
Deposit................................................. 2

ARTICLE III FEASIBILITY
PERIOD..........................................................................
3

3.1.      Feasibility
Period.................................................................................
3

3.2.      Expiration of Feasibility
Period........................................................... 4

3.3.      Conduct of
Investigation......................................................................
4

3.4.      Purchaser
Indemnification...................................................................
4

3.5.      Property
Materials................................................................................
5

3.6.      Property
Contracts................................................................................
6

ARTICLE IV
TITLE.....................................................................................................
7

4.1.      Title
Documents...................................................................................
7

4.2.     
Survey...................................................................................................
7

4.3.      Objection and Response
Process.......................................................... 7

4.4.      Permitted
Exceptions...........................................................................
8

4.5.      Existing Deed of
Trust......................................................................... 8

4.6.      Subsequently Disclosed
Exceptions..................................................... 8

4.7.      Housing Assistance Program
Vouchers............................................... 9

4.8.      Purchaser
Financing.............................................................................
9

ARTICLE V
CLOSING................................................................................................
9

5.1.      Closing
Date.........................................................................................
9

5.2.      Seller Closing
Deliveries.....................................................................
9

5.3.      Purchaser Closing
Deliveries............................................................. 10

5.4.      Closing Prorations and
Adjustments.................................................. 11

5.5.      Post Closing
Adjustments.................................................................. 14

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND

PURCHASER............................................................................................................
14

6.1.      Seller's
Representations.....................................................................
14

6.2.     
AS-IS...................................................................................................
16

6.3.      Survival of Seller's
Representations.................................................. 17

6.4.      Definition of Seller's
Knowledge....................................................... 17

6.5.      Representations and Warranties of
Purchaser................................... 17

6.6.      Definition of Purchaser’s
Knowledge................................................ 18

ARTICLE VII OPERATION OF THE
PROPERTY................................................... 19

7.1.      Leases and Property
Contracts........................................................... 19

7.2.      General Operation of
Property........................................................... 19

7.3.     
Liens...................................................................................................
19

7.4.      Tax
Appeals........................................................................................
20

ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING....................................
20

8.1.      Purchaser's Conditions to
Closing..................................................... 20

8.2.      Seller's Conditions to
Closing............................................................ 21

ARTICLE IX
BROKERAGE......................................................................................
22

9.1.     
Indemnity............................................................................................
22

9.2.      Broker
Commission............................................................................
22

ARTICLE X DEFAULTS AND
REMEDIES............................................................. 22

10.1.    Purchaser
Default...............................................................................
22

10.2.    Seller
Default......................................................................................
23

ARTICLE XI RISK OF LOSS OR
CASUALTY........................................................ 23

11.1.    Major
Damage....................................................................................
23

11.2.    Minor
Damage....................................................................................
24

11.3.   
Closing................................................................................................
24

11.4.   
Repairs................................................................................................
24

ARTICLE XII EMINENT
DOMAIN..........................................................................
24

12.1.    Eminent
Domain.................................................................................
24

ARTICLE XIII
MISCELLANEOUS...........................................................................
25

13.1.    Binding Effect of
Contract................................................................. 25

13.2.    Exhibits and
Schedules.......................................................................
25

13.3.   
Assignability.......................................................................................
25

13.4.   
Captions..............................................................................................
25

13.5.    Number and Gender of
Words........................................................... 25

13.6.   
Notices................................................................................................
25

13.7.    Governing Law and
Venue................................................................. 28

13.8.    Entire
Agreement...............................................................................
28

13.9.   
Amendments.......................................................................................
28

13.10. 
Severability.........................................................................................
28

13.11.  Multiple Counterparts/Facsimile
Signatures..................................... 28

13.12. 
Construction.......................................................................................
29

13.13. 
Confidentiality....................................................................................
29

13.14.  Time of the
Essence...........................................................................
29

13.15. 
Waiver................................................................................................
29

13.16.  Attorneys'
Fees...................................................................................
29

13.17.  Time Zone/Time
Periods.................................................................... 29

13.18.  1031
Exchange....................................................................................
30

13.19.  No Personal Liability of Officers, Trustees or
Directors.................. 30

13.20.  ADA
Disclosure..................................................................................
30

13.21.  No
Recording......................................................................................
30

13.22.  Relationship of
Parties.......................................................................
31

13.23.  AIMCO
Marks....................................................................................
31

13.24.  Non-Solicitation of
Employees.......................................................... 31

13.25. 
Survival...............................................................................................
31

13.26.  Multiple
Purchasers............................................................................
31

13.27.  WAIVER OF JURY
TRIAL................................................................ 31

ARTICLE XIV LEAD–BASED PAINT
DISCLOSURE............................................. 31

14.1.   
Disclosure...........................................................................................
31

 


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A        Legal Description

Exhibit B        Form of Special Warranty Deed

Exhibit C        Form of Bill of Sale

Exhibit D        Form of General Assignment and Assumption

Exhibit E         Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F         Form of Notice to Vendor regarding Termination of Contract

Exhibit G        Form of Tenant Notification

Exhibit H        Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1      Defined Terms

 


 

PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is executed this 13th day of
June, 2013, but entered into to be effective as of the 18th day of June, 2013
(the "Effective Date"), by and between WOOD CREEK CPGF 22, L.P., a Delaware
limited partnership, having an address at 4582 South Ulster Street Parkway,
Suite 1100, Denver, Colorado 80237 ("Seller"), and HAMILTON ZANZE & COMPANY, a
California corporation, having a principal address at 37 Graham Street, Suite
200B, San Francisco, California 94129 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Maricopa County, Arizona, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as Woodcreek Apartments.

B.        Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

C.        Seller and Purchaser intend this Contract to serve as mutual escrow
instructions to Escrow Agent. 


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.          PURCHASE AND SALE.

Seller agrees to sell and convey the Property to Purchaser and Purchaser agrees
to purchase the Property from Seller, all in accordance with the terms and
conditions set forth in this Contract.


2.2.          PURCHASE PRICE AND DEPOSIT.

The total purchase price ("Purchase Price") for the Property shall be an amount
equal to $34,000,000.00, payable by Purchaser, as follows:


2.2.1.                   WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE,
PURCHASER SHALL DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY, ATTN: LINDA
PAUL, 1125 17TH STREET, SUITE 750, DENVER, COLORADO 80202, (TEL) 303-876-1123,
(FAX) 877-235-9185  ("ESCROW AGENT" OR "TITLE INSURER") AN INITIAL DEPOSIT (THE
"INITIAL DEPOSIT") OF $150,000.00 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS ("GOOD FUNDS").  OF THE INITIAL DEPOSIT, $100,000.00 SHALL BE IMMEDIATELY
NONREFUNDABLE TO PURCHASER EXCEPT AS PROVIDED IN SECTION 2.2.5 (THE
“NON-REFUNDABLE PORTION”).


2.2.2.                   WITHIN 1 BUSINESS DAY AFTER THE DAY THAT THE
FEASIBILITY PERIOD EXPIRES, PURCHASER SHALL DELIVER TO ESCROW AGENT AN
ADDITIONAL DEPOSIT (THE "ADDITIONAL DEPOSIT") OF $450,000.00 BY WIRE TRANSFER OF
GOOD FUNDS. 


2.2.3.                   THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY
SHALL BE PAID TO AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO
LATER THAN 10:00 A.M. ON THE CLOSING DATE.


2.2.4.                   SELLER AND PURCHASER ACKNOWLEDGE AND AGREE THAT (I) THE
FIXTURES AND TANGIBLE PERSONAL PROPERTY ARE INCIDENTAL TO THE USE AND OPERATION
OF THE PROPERTY, AND (II) NO PORTION OF THE PURCHASE PRICE IS ALLOCABLE TO THE
FIXTURES AND TANGIBLE PERSONAL PROPERTY.


2.2.5.                   ANY AND ALL PROVISIONS OF THIS CONTRACT WHICH PROVIDE
THAT THE DEPOSIT SHALL BE NONREFUNDABLE ARE SUBJECT TO THE OTHER PROVISIONS OF
THIS CONTRACT WHICH SET FORTH LIMITED CIRCUMSTANCES UNDER WHICH THE DEPOSIT MAY
BECOME REFUNDABLE WHICH ARE THE FOLLOWING:  (I) SECTION 3.7 (WHICH GRANTS
PURCHASER THE RIGHT TO TERMINATE THE CONTRACT ON ACCOUNT OF THE PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS AND OBTAIN A REFUND OF THE DEPOSIT); (II) SECTION
4.3 (WHICH, UNDER CERTAIN CIRCUMSTANCES, GRANTS PURCHASER THE RIGHT TO TERMINATE
THIS CONTRACT ON ACCOUNT OF SELLER’S RESPONSE NOTICE OR LACK OF RESPONSE NOTICE
AND RECOVER THE DEPOSIT); (III) SECTION 10.2 (WHICH GRANTS PURCHASER THE RIGHT
TO TERMINATE THIS CONTRACT ON ACCOUNT OF A DEFAULT BY SELLER AND RECOVER THE
DEPOSIT); (IV) SECTION 8.1 (WHICH GRANTS PURCHASER THE RIGHT TO TERMINATE THIS
CONTRACT IN THE EVENT THAT A CONDITION PRECEDENT TO PURCHASER’S OBLIGATION TO
CLOSE IS NOT SATISFIED AND TO OBTAIN A REFUND OF THE ADDITIONAL DEPOSIT (BUT NOT
THE INITIAL DEPOSIT)); (V) SECTION 11.1 (WHICH GRANTS PURCHASER THE RIGHT TO
TERMINATE THIS CONTRACT AS A RESULT OF MAJOR DAMAGE AND RECOVER THE DEPOSIT);
AND (VI) SECTION 12.1 (WHICH GRANTS PURCHASER THE RIGHT TO TERMINATE THIS
CONTRACT AS A RESULT OF THE EXERCISE OF A RIGHT OF EMINENT DOMAIN AND RECOVER
THE DEPOSIT).


2.3.          ESCROW PROVISIONS REGARDING DEPOSIT. 


2.3.1.                   ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY
OF THE DEPOSIT TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT. 
ESCROW AGENT SHALL INVEST THE DEPOSIT IN AN FDIC-INSURED, INTEREST-BEARING BANK
ACCOUNT OR FDIC-INSURED MONEY MARKET FUND REASONABLY APPROVED BY PURCHASER AND
SELLER, AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND
SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS
CONTRACT.


2.3.2.                   ESCROW AGENT SHALL HOLD AND APPLY THE DEPOSIT IN STRICT
ACCORDANCE WITH THE TERMS OF THIS CONTRACT.  THE TAX IDENTIFICATION NUMBERS OF
THE PARTIES SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3.                   EXCEPT FOR THE RETURN OF THE INITIAL DEPOSIT TO
PURCHASER (LESS THE NON-REFUNDABLE PORTION) AS A RESULT OF PURCHASER EXERCISING
ITS TERMINATION RIGHT UNDER SECTION 3.2 BELOW (IN WHICH EVENT, ESCROW AGENT
SHALL PROMPTLY RELEASE THE INITIAL DEPOSIT (LESS THE NON-REFUNDABLE PORTION) TO
PURCHASER ON DEMAND), IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN
DEMAND UPON ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE
WRITTEN NOTICE TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT
RECEIVE A WRITTEN OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN
5 BUSINESS DAYS AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY
AUTHORIZED TO MAKE SUCH PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN
OBJECTION WITHIN SUCH 5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD
SUCH AMOUNT UNTIL OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM BOTH SELLER
AND PURCHASER TO THIS CONTRACT OR A FINAL JUDGMENT FROM A COURT OF COMPETENT
JURISDICTION.  HOWEVER, ESCROW AGENT SHALL HAVE THE RIGHT AT ANY TIME TO DELIVER
THE DEPOSIT AND INTEREST THEREON, IF ANY,  OR INTERPLEAD WITH A COURT OF
COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED.  ESCROW
AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER.  UPON
SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER'S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.   


2.3.4.                   THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING
SOLELY AS A STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT
ESCROW AGENT SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES AND
SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION ON ITS PART UNLESS ESCROW AGENT
ACTED NEGLIGENTLY OR WITH WILLFUL MISCONDUCT.  SELLER AND PURCHASER JOINTLY AND
SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST ALL
COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY'S FEES, INCURRED IN
CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT'S DUTIES HEREUNDER, EXCEPT WITH
RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD FAITH,
IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON THE PART
OF THE ESCROW AGENT.


2.3.5.                   THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED
COPY OF THIS CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW
AGENT ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT'S AGREEMENT TO COMPLY
WITH THE TERMS OF SELLER'S AND PURCHASER’S RESPECTIVE CLOSING INSTRUCTION
LETTERS DELIVERED AT CLOSING (TO THE EXTENT NOT INCONSISTENT WITH THIS CONTRACT)
AND THE PROVISIONS OF THIS SECTION 2.3.


2.3.6.                   ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE
TRANSACTION WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"), SHALL FILE ALL NECESSARY INFORMATION,
REPORTS, RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT'S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1.          FEASIBILITY PERIOD.

Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under the
Leases, from the Effective Date to and including the date that is 45 days after
the Effective Date (the "Feasibility Period"), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
"Consultants") shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser's intended use thereof (collectively, the "Inspections").


3.2.          EXPIRATION OF FEASIBILITY PERIOD.

If any of the matters in Section 3.1 or any title, survey or other matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser's sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. Pacific Time on or before the date of
expiration of the Feasibility Period.  If Purchaser provides such written notice
prior to the expiration of the Feasibility Period, this Contract shall terminate
and be of no further force and effect, subject to and except for the Survival
Provisions, and Escrow Agent shall return the Initial Deposit to Purchaser (less
the Non-Refundable Portion which shall be released to Seller).  If Purchaser
fails to provide Seller with written notice of termination prior to the
expiration of the Feasibility Period, Purchaser's right to terminate under this
Section 3.2 shall be permanently waived and this Contract shall remain in full
force and effect and Purchaser's obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


3.3.          CONDUCT OF INVESTIGATION.

Purchaser shall not permit any mechanics' or materialmens’ liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment.


3.4.          PURCHASER INDEMNIFICATION. 


3.4.1.                   PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF
REQUESTED BY SELLER (IN SELLER'S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED
BY SELLER) SELLER, TOGETHER WITH SELLER'S AFFILIATES, PARENT AND SUBSIDIARY
ENTITIES, SUCCESSORS, ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS,
DIRECTORS, TRUSTEES, SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY
MANAGER, REGIONAL PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER,
"SELLER'S INDEMNIFIED PARTIES"), FOR, FROM AND AGAINST ANY AND ALL DAMAGES,
MECHANICS' LIENS, MATERIALMENS’ LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES,
DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS' FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS)
(COLLECTIVELY, "LOSSES") ARISING FROM OR RELATED TO PURCHASER'S OR ITS
CONSULTANTS' ENTRY ONTO THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY
PURCHASER OR PURCHASER'S CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE
FEASIBILITY PERIOD OR OTHERWISE.


3.4.2.                   NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE
CONTRARY, PURCHASER SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE
PROPERTY WITHOUT SELLER'S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IF PURCHASER DESIRES TO PERFORM
ANY INVASIVE TESTS, PURCHASER SHALL GIVE PRIOR WRITTEN NOTICE THEREOF TO SELLER,
WHICH NOTICE SHALL BE ACCOMPANIED BY A DETAILED DESCRIPTION AND PLAN OF THE
INVASIVE TESTS PURCHASER DESIRES TO PERFORM.  SELLER SHALL HAVE THE RIGHT,
WITHOUT LIMITATION, TO DISAPPROVE (IN SELLER’S REASONABLE DISCRETION) ANY AND
ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A PHASE II
ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS THAT IN
SELLER'S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY OR
BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER'S INTEREST
THEREIN.  PURCHASER SHALL, AT PURCHASER’S SOLE COST AND EXPENSE, AND IN
ACCORDANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, DISPOSE OF ALL HAZARDOUS
MATERIALS WHICH HAVE BEEN SPECIFICALLY REMOVED FROM OR AT THE PROPERTY BY
PURCHASER OR ITS AGENTS, REPRESENTATIVES, EMPLOYEES OR DESIGNEES IN CONNECTION
WITH PURCHASER’S ENVIRONMENTAL STUDIES.  PURCHASER SHALL USE REASONABLE EFFORTS
TO MINIMIZE DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER'S OR ITS
CONSULTANTS' ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY SELLER TO ANY
SUCH ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF
LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER'S
SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY
PRIOR TO PURCHASER'S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III,
PROVIDED THE FOREGOING SHALL NOT REQUIRE PURCHASER TO REPAIR OR REMEDIATE ANY
PRE-EXISTING CONDITIONS ON THE PROPERTY THAT ARE MERELY DISCOVERED BY PURCHASER
IN THE COURSE OF ITS INVESTIGATIONS.  PURCHASER SHALL MAINTAIN AND CAUSE ITS
THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND COMMERCIAL
GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN $1,000,000.00 FOR
INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY OR DEATH TO MORE
THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY DAMAGE, AND (B)
WORKER'S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE EMPLOYEES IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED. 
PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED PURSUANT TO
THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE OF INSURANCE) PRIOR
TO PURCHASER'S OR PURCHASER'S CONSULTANTS' ENTRY ONTO THE PROPERTY.


3.5.          PROPERTY MATERIALS. 


3.5.1.                   WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO
THE EXTENT THE SAME HAVE NOT ALREADY BEEN PROVIDED BY SELLER TO PURCHASER,
SELLER AGREES TO DELIVER TO PURCHASER, OR AT SELLER'S OPTION MAKE AVAILABLE AT
THE PROPERTY, COPIES OF SUCH DOCUMENTS AND INFORMATION (INCLUDING ANY UTILITY
CONTRACTS) CONCERNING THE PROPERTY THAT ARE IN SELLER'S POSSESSION OR REASONABLE
CONTROL, OTHER THAN SUCH DOCUMENTS AND INFORMATION THAT SELLER DEEMS TO BE
CONFIDENTIAL OR PROPRIETARY (COLLECTIVELY, THE "MATERIALS").


3.5.2.                   EXCEPT AS EXPRESSLY SET FORTH IN SELLER'S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS,
WRITTEN, ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE
PROVIDED FOR INFORMATIONAL PURPOSES ONLY, AND PURCHASER SHALL NOT IN ANY WAY BE
ENTITLED TO RELY UPON THE COMPLETENESS OR ACCURACY OF THE MATERIALS, AND WILL
INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS
WITH RESPECT TO ALL MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE,
OWN AND OPERATE THE PROPERTY.  ALL MATERIALS AND THIRD-PARTY REPORTS SHALL BE
RETURNED TO SELLER OR DESTROYED BY PURCHASER IF THIS CONTRACT IS TERMINATED FOR
ANY REASON.


3.5.3.                   NOT LATER THAN 5 BUSINESS DAYS AFTER THE EFFECTIVE
DATE, AND TO THE EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO
PURCHASER, SELLER SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO
PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST RECENT RENT ROLL FOR THE
PROPERTY, WHICH IS THE RENT ROLL SELLER USES IN THE ORDINARY COURSE OF OPERATING
THE PROPERTY (THE "RENT ROLL").  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES
REGARDING THE RENT ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN
SECTION 6.1.5.  


3.5.4.                   NOT LATER THAN 5 BUSINESS DAYS AFTER THE EFFECTIVE
DATE, AND TO THE EXTENT THE SAME HAS NOT ALREADY BEEN PROVIDED BY SELLER TO
PURCHASER, SELLER SHALL DELIVER TO PURCHASER (OR OTHERWISE MAKE AVAILABLE TO
PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A LIST OF ALL CURRENT PROPERTY
CONTRACTS (THE "PROPERTY CONTRACTS LIST") AND TRUE AND CORRECT COPIES OF ALL
PROPERTY CONTRACTS (TO THE EXTENT IN SELLER’S POSSESSION OR CONTROL).  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.6.


3.6.          PROPERTY CONTRACTS.

On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the "Property Contracts Notice") specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
"Terminated Contracts"); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties, or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, then there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing.  If
Purchaser delivers the Property Contracts Notice to Seller on or before the
expiration of the Feasibility Period, then Seller shall execute and deliver, on
or before Closing, a vendor termination notice (in the form attached hereto as
Exhibit F) for each Terminated Contract informing the vendor(s) of the
termination of such Terminated Contract as of the Closing Date (subject to any
delay in the effectiveness of such termination pursuant to the express terms of
each applicable Terminated Contract) (the "Vendor Terminations").  To the extent
that any Property Contract to be assigned to Purchaser requires vendor consent,
then, prior to the Closing, Purchaser and Seller shall attempt to obtain from
each applicable vendor a consent (each a "Required Assignment Consent") to such
assignment, and Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller’s sole discretion), defend (with counsel approved by Seller)
Seller’s Indemnified Parties from and against any and all Losses arising from or
related to a failure to obtain such consents.  Notwithstanding anything to the
contrary, Seller shall terminate at or prior to the Closing, at no cost or
expense to Purchaser, any and all management agreements affecting the Property.


3.7.          ENVIRONMENTAL CONTINGENCY.

If during the course of Purchaser’s due diligence of the Property pursuant to
this Article III, Purchaser discovers the presence of hazardous materials on or
released from the Property in any quantity or concentration exceeding the limits
allowed by applicable law, Purchaser shall have the right to give notice to
Seller, accompanied by a copy or copies of the Third-Party Report(s) disclosing
and confirming the presence of such hazardous materials, stating that Purchaser
is terminating this Contract due to the presence of such hazardous materials on
or adversely affecting the Property.  Any such notice and accompanying
Third-Party Report must be given no later than 5:00 p.m. Pacific Time on or
before the date of expiration of the Feasibility Period, and if so given, this
Contract shall terminate and the Deposit, including the Non-Refundable Portion,
shall be returned to Purchaser.


ARTICLE IV
TITLE


4.1.          TITLE DOCUMENTS.

Within 5 days after the Effective Date, Seller shall cause to be delivered to
Purchaser a standard form commitment or preliminary title report (“Title
Commitment”) to provide a standard American Land Title Association owner’s title
insurance policy for the Land and Improvements, using the current policy jacket
customarily provided by the Title Insurer, in an amount equal to the Purchase
Price (the “Title Policy”), together with copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”).  Seller shall be responsible only for payment of the
base premium for the Title Policy.  Purchaser shall be solely responsible for
payment of all other costs relating to procurement of the Title Commitment, the
Title Policy, and any requested endorsements.


4.2.          SURVEY.

Subject to Section 3.5.2, within 3 Business Days after the Effective Date,
Seller shall deliver to Purchaser any existing survey of the Property (the
“Existing Survey”).  Purchaser may, at its sole cost and expense, order a new or
updated survey of the Property either before or after the Effective Date (such
new or updated survey, together with the Existing Survey, is referred to herein
as the “Survey”).


4.3.          OBJECTION AND RESPONSE PROCESS.

On or before the date which is 30 days after the Effective Date (the “Objection
Deadline”), Purchaser shall give written notice (the “Objection Notice”) to the
attorneys for Seller of any matter set forth in the Title Documents and the
Survey to which Purchaser objects (the “Objections”).  If Purchaser fails to
tender an Objection Notice on or before the Objection Deadline, Purchaser shall
be deemed to have approved and irrevocably waived any objections to any matters
covered by the Title Documents and the Survey, except as provided in Section 4.5
below.  On or before 35 days after the Effective Date (the “Response Deadline”),
Seller may, in Seller’s sole discretion, give Purchaser notice (the “Response
Notice”) of those Objections which Seller is willing to cure, if any.  Seller
shall be entitled to reasonable adjournments of the Closing Date to cure the
Objections, not to exceed 30 days in the aggregate.  If Seller fails to deliver
a Response Notice by the Response Deadline, Seller shall be deemed to have
elected not to cure or otherwise resolve any matter set forth in the Objection
Notice.  If Purchaser is dissatisfied with the Response Notice or the lack of
Response Notice, Purchaser may, as its exclusive remedy, exercise its right to
terminate this Contract prior to the expiration of the Feasibility Period in
accordance with the provisions of Section 3.2.  In addition, if the Objection
Notice identifies one or more Objections that materially and adversely impairs
the operation of the Property as currently operated by Seller and Purchaser is
dissatisfied, acting reasonably, with the Response Notice or lack of Response
Notice with respect to such Objection(s), then in connection with Purchaser’s
termination of this Contract as provided in the foregoing sentence Purchaser
shall also receive a refund of the Non-Refundable Portion of the Deposit.  If
Purchaser fails to timely exercise such right, Purchaser shall be deemed to
accept the Title Documents and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.


4.4.          PERMITTED EXCEPTIONS.

The Deed delivered pursuant to this Contract shall be subject to the following,
all of which shall be deemed "Permitted Exceptions":


4.4.1.                   ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE
SURVEY, OTHER THAN (A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE
PURSUANT TO THE RESPONSE NOTICE UNDER SECTION 4.3, OR THE TITLE COMPANY HAS
OTHERWISE AGREED TO REMOVE SUCH OBJECTION FROM THE TITLE POLICY (B) MECHANICS'
LIENS AND TAXES DUE AND PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING,
(C) THE STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH
SHALL BE MODIFIED TO BE LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE
LEASES, AND (D) THE STANDARD EXCEPTION PERTAINING TO TAXES AND ASSESSMENTS,
WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS NOT YET DUE AND PAYABLE AS OF
THE CLOSING DATE;


4.4.2.                   ALL LEASES;


4.4.3.                   APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND
ORDINANCES; AND


4.4.4.                   ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY,
OR TITLE EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER.


4.5.          EXISTING DEED OF TRUST; MONETARY LIENS.

It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, (a) any deeds of trust and/or mortgages which
secure any promissory notes made by Seller and (b) any mechanic’s liens or other
monetary liens evidencing indebtedness of up to $25,000 in the aggregate, shall
not be deemed Permitted Exceptions, whether Purchaser gives further written
notice of such or not, and shall be paid off, satisfied, discharged and/or cured
from proceeds of the Purchase Price at Closing.  Seller shall pay at Closing the
prepayment premium imposed under the Note in connection with the prepayment
thereof and release of that certain Multifamily Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing recorded under Document No.
20061008352 (the “Prepayment Premium”).


4.6.          SUBSEQUENTLY DISCLOSED EXCEPTIONS.

If at any time after the expiration of the Feasibility Period, any update to the
Title Commitment or Existing Survey discloses any additional item that
materially adversely affects title to the Property which was not disclosed on
any version of or update to the Title Commitment delivered to Purchaser during
the Feasibility Period (the "New Exception"), Purchaser shall have a period of 5
days from the date of its receipt of such update (the "New Exception Review
Period") to review and notify Seller in writing of Purchaser's approval or
disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, not to exceed 30 days in the aggregate. 
If Seller fails to deliver a notice to Purchaser within 3 days after the
expiration of the New Exception Review Period, Seller shall be deemed to have
elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller's response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Initial Deposit
shall be returned to Purchaser (less the Non-Refundable Portion which shall be
released to Seller) and the Additional Deposit shall be returned to Purchaser or
(ii) to waive the New Exception and proceed with the transactions contemplated
by this Contract, in which event Purchaser shall be deemed to have approved the
New Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing sentence within 6 days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception. 


4.7.          [INTENTIONALLY OMITTED]


4.8.          PURCHASER FINANCING.

Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.


ARTICLE V
CLOSING


5.1.          CLOSING DATE.

The Closing shall occur on the date that is 30 days after the expiration of the
Feasibility Period or such earlier date as the parties may mutually agree (such
date that the Closing occurs on, the "Closing Date") through an escrow with
Escrow Agent, whereby Seller, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means.  Provided that Purchaser is not in default under the
terms of this Contract, Purchaser shall be permitted a one-time extension of the
Closing Date specified in the first sentence of this Section 5.1 for up to 30
days by (i) delivering written notice to Seller no later than 15 days prior to
the scheduled Closing Date, and (ii) simultaneously with such notice to Seller,
delivering to Escrow Agent the amount of $20,000.00, which amount when received
by Escrow Agent shall be added to the Deposit hereunder, and shall be held,
credited and disbursed in the same manner as provided hereunder with respect to
the Deposit.  Notwithstanding the foregoing to the contrary, Seller shall have
the option, by delivering written notice to Purchaser no later than 15 days
before the scheduled Closing Date, to extend the Closing Date to the last
Business Day of the month in which the Closing Date otherwise would occur
pursuant to the preceding sentence, in connection with the payoff of the Note. 


5.2.          SELLER CLOSING DELIVERIES.

Except for the closing statement which shall be delivered on or before the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items
no later than 1 Business Day prior to the Closing Date:


5.2.1.                   SPECIAL WARRANTY DEED (THE "DEED") IN THE FORM ATTACHED
AS EXHIBIT B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2.                   A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3.                   A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D
(THE "GENERAL ASSIGNMENT").


5.2.4.                   AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE
FORM ATTACHED AS EXHIBIT E (THE "LEASES ASSIGNMENT").


5.2.5.                   SELLER'S COUNTERPART SIGNATURE TO THE CLOSING STATEMENT
PREPARED BY TITLE INSURER.


5.2.6.                   A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY
ACCEPTABLE TO SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE
STANDARD PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED
PURSUANT TO THE TITLE COMMITMENT. 


5.2.7.                   A CERTIFICATION OF SELLER'S NON-FOREIGN STATUS PURSUANT
TO SECTION 1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8.                   RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH
OTHER ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE
EVIDENCING SELLER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9.                   AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE
THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
CONTENT OF SUCH UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1. 


5.2.10.               AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE
NO MORE THAN 3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT
THE CONTENT OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR
MODIFY THE CONDITIONS TO PURCHASER'S OBLIGATION TO CLOSE AS SPECIFIED UNDER
SECTION 8.1.


5.2.11.               AN AFFIDAVIT OF PROPERTY VALUE, SIGNED BY SELLER.


5.2.12.               SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER
SIMILAR DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAWS TO BE EXECUTED BY SELLER
OR OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED UNDER TERMS OF THE CONTRACT.


5.3.          PURCHASER CLOSING DELIVERIES.

Except for: (i) the closing statement which shall be delivered on or before the
Closing Date, and (ii) the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3, Purchaser shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:


5.3.1.                   THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT),
PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2.                   PURCHASER’S COUNTERPART SIGNATURE TO THE CLOSING
STATEMENT PREPARED BY TITLE INSURER.


5.3.3.                   A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.4.                   A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.5.                   NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND
EXECUTED BY PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G, WHICH SHALL BE
DELIVERED TO ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING. 


5.3.6.                   ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR
UNDER ANY TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.7.                   RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH
OTHER ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE
EVIDENCING PURCHASER'S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.8.                   AN AFFIDAVIT OF PROPERTY VALUE, SIGNED BY PURCHASER.


5.3.9.                   SUCH NOTICES, TRANSFER DISCLOSURES, AFFIDAVITS OR OTHER
SIMILAR DOCUMENTS THAT ARE REQUIRED BY APPLICABLE LAW TO BE EXECUTED BY
PURCHASER OR OTHERWISE REASONABLY NECESSARY IN ORDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED UNDER THIS CONTRACT.


5.4.          CLOSING PRORATIONS AND ADJUSTMENTS. 


5.4.1.                   GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS,
INCLUDING, WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL
PROPERTY TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE
CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
"PRORATION SCHEDULE") OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 AND SHALL
DELIVER SUCH PRORATION SCHEDULE TO PURCHASER AND THE ESCROW AGENT NO LATER THAN
THREE (3) BUSINESS DAYS PRIOR TO THE SCHEDULED CLOSING DATE.  


5.4.2.                   OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE,
TAXES (OTHER THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING
THE PROPERTY THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY,
SHALL BE PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT
ACCRUE FROM AND AFTER THE CLOSING DATE.


5.4.3.                   UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR
UTILITIES WILL BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER
SHALL PAY ALL SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE
AT THE CLOSING WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE
MADE BASED UPON THE PARTIES' REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE
ENTITLED TO THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY,
AND SELLER SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE
SELLER'S ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.  SELLER SHALL HAVE
NO RESPONSIBILITY OR LIABILITY FOR PURCHASER'S FAILURE TO ARRANGE UTILITY
SERVICE FOR THE PROPERTY AS OF THE CLOSING DATE.  PURCHASER SHALL INDEMNIFY,
HOLD HARMLESS AND, IF REQUESTED BY SELLER (IN SELLER’S SOLE DISCRETION), DEFEND
(WITH COUNSEL APPROVED BY SELLER) SELLER’S INDEMNIFIED PARTIES FROM AND AGAINST
ANY AND ALL LOSSES ARISING FROM OR RELATED TO PURCHASER’S FAILURE TO ARRANGE
UTILITY SERVICE AS OF THE CLOSING DATE (EXCEPT IF PURCHASER’S FAILURE TO ARRANGE
SUCH UTILITY SERVICE IS A RESULT OF SELLER’S FAILURE TO DELIVER ON OR BEFORE
CLOSING NOTICES TERMINATING SERVICE UNDER SELLER’S NAME).


5.4.4.                   REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR
SIMILAR TAXES FOR THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN
INSTALLMENTS WHICH INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL
BE PRORATED TO THE DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE
PRORATION OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED
UPON THE ASSESSED VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE
EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH
THE CLOSING OCCURS TO THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT
IN THE EVENT THAT ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY
OR FOR THE TAX RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING
DATE, THE PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR
(ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE
DISCOUNT).  THE PRORATION OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS
SHALL BE FINAL AND NOT SUBJECT TO RE-ADJUSTMENT AFTER CLOSING. 


5.4.5.                   PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING
THE SELLER’S OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER;
HOWEVER, ANY OPERATING EXPENSES IN CONNECTION WITH THE PROPERTY CONTRACTS
ASSUMED BY PURCHASER SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6.                   LEASES. 

5.4.6.1          ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL
RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS
OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND
EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING
DATE.  SELLER SHALL RECEIVE A CREDIT AT CLOSING EQUAL TO THE AVERAGE OF THE
AMOUNT OF THE MONTHLY UTILITY BILL ASSOCIATED WITH THE PROPERTY FOR THE
PRECEDING 12 MONTHS, MULTIPLIED BY 3.  PURCHASER SHALL RECEIVE ALL COLLECTED
RENT AND INCOME ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  SELLER
SHALL RECEIVE ALL COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE
CLOSING DATE.  NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN
RELATION TO EITHER (A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF
THE CLOSING DATE, OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING
DATE (THE FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE "UNCOLLECTED RENTS"). 
IN ADJUSTING FOR UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER'S
FAVOR FOR RENTS WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT
PURCHASER SHALL PAY SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED
BY PURCHASER.  FOR A PERIOD OF 180 DAYS FOLLOWING CLOSING, PURCHASER AGREES TO
BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND TO TAKE REASONABLE
ACTIONS (WHICH SHALL NOT INCLUDE AN OBLIGATION TO COMMENCE LEGAL ACTION) TO
COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE FOREGOING, PURCHASER'S
OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED TO UNCOLLECTED RENTS OF
NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER'S COLLECTION OF RENTS SHALL BE
APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING UNDER THE LEASES, SECOND, TO
PURCHASER’S REASONABLE THIRD-PARTY COSTS OF SUCH COLLECTION, AND THIRD TO
UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER SHALL CONTINUE TO HAVE THE RIGHT,
BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO DEMAND PAYMENT OF AND TO COLLECT
UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT, WHICH RIGHT SHALL INCLUDE,
WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE LEGAL ACTIONS OR
PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED HOWEVER, THAT THE
FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING MONETARY DAMAGES
AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY ACTION TO
COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER IN
CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND TO
TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE REASONABLY
NECESSARY TO CARRY OUT THE INTENTION OF THE FOREGOING; PROVIDED, HOWEVER, THAT
PURCHASER'S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL
NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR
EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2          AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE "TENANT SECURITY DEPOSIT BALANCE"). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7.                   [INTENTIONALLY LEFT BLANK]


5.4.8.                   INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO
INSURANCE PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER. 
SELLER SHALL HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY
PRIOR TO CLOSING DATE (“RISK OF LOSS TRANSFER”), AFTER WHICH TIME THE RISK OF
LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING
ITS OWN INSURANCE THEREAFTER.


5.4.9.                   EMPLOYEES.  ALL OF SELLER'S AND SELLER'S MANAGER'S
ON-SITE EMPLOYEES SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF
THE CLOSING DATE.


5.4.10.               CLOSING COSTS.  PURCHASER SHALL PAY (I) ALL RECORDING
CHARGES WITH RESPECT TO THE DEED AND OTHER DOCUMENTS BEING RECORDED IN
CONNECTION WITH THE CONVEYANCE OF THE PROPERTY, (II) ANY MORTGAGE ASSUMPTION,
SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES, (III) ANY PREMIUMS OR FEES REQUIRED
TO BE PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION
4.1, AND (IV) ONE-HALF OF THE CUSTOMARY ESCROW FEE AND CLOSING COSTS OF THE
ESCROW AGENT.  SELLER SHALL PAY (W) THE PREPAYMENT PREMIUM, (X) THE BASE PREMIUM
FOR THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1, (Y) THE COST OF
RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES
AGAINST THE PROPERTY NOT CAUSED BY PURCHASER’S ACTIONS, AND (Z) ONE-HALF OF THE
CUSTOMARY ESCROW FEE AND CLOSING COSTS OF THE ESCROW AGENT. 


5.4.11.               [INTENTIONALLY OMITTED]


5.4.12.               POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE
LEASES, PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED
EXCEPTIONS, SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM
ESCROW OF ALL ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.2.11. 
ORIGINALS (TO THE EXTENT REASONABLY AVAILABLE TO SELLER) OR COPIES OF THE LEASES
AND PROPERTY CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS,
KEYS TO THE PROPERTY, AND SELLER'S BOOKS AND RECORDS (OTHER THAN PROPRIETARY
INFORMATION) (COLLECTIVELY, "SELLER'S PROPERTY-RELATED FILES AND RECORDS")
REGARDING THE PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY
AFTER THE CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3)
YEARS AFTER THE CLOSING (THE "RECORDS HOLD PERIOD"), TO (A) PROVIDE AND ALLOW
SELLER REASONABLE ACCESS TO SELLER'S PROPERTY-RELATED FILES AND RECORDS FOR
PURPOSES OF INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND
PRESERVE SELLER'S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE
RECORDS HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER'S PROPERTY-RELATED
FILES AND RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE
"RECORDS DISPOSAL NOTICE").  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT
OF THE RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION
WHERE SUCH RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER'S
PROPERTY-RELATED FILES AND RECORDS THAT SELLER DESIRES TO RETAIN.


5.5.          POST CLOSING ADJUSTMENTS

.  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in the
aggregate. 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1.          SELLER'S REPRESENTATIONS.

Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the "Seller's
Representations") as of the Effective Date and as of the Closing Date; provided
that Purchaser's remedies if any such Seller's Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1.


6.1.1.                   SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF
THIS CONTRACT; AND HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER AND
AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT ON
SELLER'S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  THIS CONTRACT IS A VALID AND BINDING AGREEMENT AGAINST SELLER
IN ACCORDANCE WITH ITS TERMS;


6.1.2.                   SELLER IS NOT A "FOREIGN PERSON," AS THAT TERM IS USED
AND DEFINED IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3.                   EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS
UNDER THE LEASES, OR (B) ANY MATTER COVERED BY SELLER'S CURRENT INSURANCE
POLICY(IES), BOTH OF WHICH SHALL BE DISCLOSED TO PURCHASER IN THE MATERIALS OR
OTHERWISE, TO SELLER'S KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS,
LITIGATION OR GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING
OR THREATENED IN WRITING AGAINST THE PROPERTY WHICH WILL ADVERSELY IMPACT
SELLER'S ABILITY TO CONVEY THE PROPERTY;


6.1.4.                   EXCEPT WITH RESPECT TO MATTERS CONCERNING THE POOLS AT
THE PROPERTY DISCLOSED TO PURCHASER PRIOR TO THE EFFECTIVE DATE, TO SELLER'S
KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM A GOVERNMENTAL AGENCY
OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL, STATE, COUNTY OR MUNICIPAL
LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT AFFECTING THE PROPERTY;


6.1.5.                   TO SELLER'S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY
WRITTEN NOTICE OF ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY
CONTRACTS THAT WILL NOT BE TERMINATED ON THE CLOSING DATE;


6.1.6.                   TO SELLER'S KNOWLEDGE, THE RENT ROLL (AS UPDATED
PURSUANT TO SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7.                   TO SELLER'S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS
UPDATED PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.8.                   SELLER HAS NOT, AND, AS OF THE CLOSING, SHALL NOT HAVE
(A) MADE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (B) FILED ANY
VOLUNTARY PETITION IN BANKRUPTCY OR SUFFERED THE FILING OF ANY INVOLUNTARY
PETITION BY SELLER’S CREDITORS, (C) SUFFERED THE APPOINTMENT OF A RECEIVER TO
TAKE POSSESSION OF ALL, OR SUBSTANTIALLY ALL, OF SELLER’S ASSETS, WHICH REMAINS
PENDING AS OF SUCH TIME, (D) SUFFERED THE ATTACHMENT OR OTHER JUDICIAL SEIZURE
OF ALL, OR SUBSTANTIALLY ALL, OF SELLER’S ASSETS, WHICH REMAINS PENDING AS OF
SUCH TIME, (E) ADMITTED IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY COME
DUE, OR (F) MADE AN OFFER OF SETTLEMENT, EXTENSION OR COMPOSITION TO ITS
CREDITORS GENERALLY;


6.1.9.                   TO SELLER’S KNOWLEDGE, THERE ARE NO CONDEMNATION
PROCEEDINGS PENDING OR THREATENED THAT WOULD RESULT IN THE TAKING OF ANY PORTION
OF THE PROPERTY.  TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN
NOTICE OF ANY SPECIAL ASSESSMENT PROCEEDINGS AFFECTING THE PROPERTY;


6.1.10.               SELLER IS NOT A PROHIBITED PERSON;


6.1.11.               TO SELLER’S KNOWLEDGE, EXCEPT FOR THIRD PARTY PERSONS WHO
HOLD DIRECT OR INDIRECT OWNERSHIP INTERESTS IN SELLER, NONE OF SELLER’S
AFFILIATES OR PARENT ENTITIES IS A PROHIBITED PERSON; AND


6.1.12.               TO SELLER’S KNOWLEDGE, EXCEPT FOR THIRD PARTY PERSONS WHO
HOLD DIRECT OR INDIRECT OWNERSHIP INTERESTS IN SELLER, THE PROPERTY IS NOT THE
PROPERTY OF OR BENEFICIALLY OWNED BY A PROHIBITED PERSON.


6.2.          AS-IS.

Except as otherwise expressly set forth in Seller's Representations:


6.2.1.                   THE PROPERTY IS EXPRESSLY PURCHASED AND SOLD "AS IS,"
"WHERE IS," AND "WITH ALL FAULTS." 


6.2.2.                   THE PURCHASE PRICE AND THE TERMS AND CONDITIONS SET
FORTH HEREIN ARE THE RESULT OF ARM'S-LENGTH BARGAINING BETWEEN ENTITIES FAMILIAR
WITH TRANSACTIONS OF THIS KIND, AND SAID PRICE, TERMS AND CONDITIONS REFLECT THE
FACT THAT PURCHASER SHALL HAVE THE BENEFIT OF, BUT IS NOT RELYING UPON, ANY
INFORMATION PROVIDED BY SELLER OR BROKER OR STATEMENTS, REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, MADE BY OR ENFORCEABLE DIRECTLY AGAINST SELLER
OR BROKER, INCLUDING, WITHOUT LIMITATION, ANY RELATING TO THE VALUE OF THE
PROPERTY, THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY STATE,
FEDERAL, COUNTY OR LOCAL LAW, ORDINANCE, ORDER OR PERMIT; OR THE SUITABILITY,
COMPLIANCE OR LACK OF COMPLIANCE OF THE PROPERTY WITH ANY REGULATION, OR ANY
OTHER ATTRIBUTE OR MATTER OF OR RELATING TO THE PROPERTY (OTHER THAN ANY
COVENANTS OF TITLE CONTAINED IN THE DEED CONVEYING THE PROPERTY AND ANY
REPRESENTATIONS OR WARRANTIES EXPRESSLY MADE BY SELLER IN THIS CONTRACT). 
PURCHASER AGREES THAT SELLER SHALL NOT BE RESPONSIBLE OR LIABLE TO PURCHASER FOR
ANY DEFECTS, ERRORS OR OMISSIONS IN THE MATERIALS, OR ON ACCOUNT OF ANY
CONDITIONS AFFECTING THE PROPERTY. 


6.2.3.                   EXCEPT FOR CLAIMS AGAINST SELLER ARISING FROM A BREACH
OF SELLER’S REPRESENTATIONS (SUBJECT TO SECTION 6.3), PURCHASER, ITS SUCCESSORS
AND ASSIGNS, AND ANYONE CLAIMING BY, THROUGH OR UNDER PURCHASER, HEREBY FULLY
RELEASES SELLER'S INDEMNIFIED PARTIES FROM, AND IRREVOCABLY WAIVES ITS RIGHT TO
MAINTAIN, ANY AND ALL CLAIMS AND CAUSES OF ACTION THAT IT OR THEY MAY NOW HAVE
OR HEREAFTER ACQUIRE AGAINST SELLER'S INDEMNIFIED PARTIES WITH RESPECT TO ANY
AND ALL LOSSES ARISING FROM OR RELATED TO ANY DEFECTS, ERRORS, OMISSIONS IN THE
MATERIALS OR OTHER CONDITIONS AFFECTING THE PROPERTY. 


6.2.4.                   PURCHASER REPRESENTS AND WARRANTS THAT, AS OF THE DATE
HEREOF AND AS OF THE CLOSING DATE, IT HAS AND SHALL HAVE REVIEWED AND CONDUCTED
SUCH INDEPENDENT ANALYSES, STUDIES (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STUDIES AND ANALYSES CONCERNING THE PRESENCE OF LEAD, ASBESTOS, WATER INTRUSION
AND/OR FUNGAL GROWTH AND ANY RESULTING DAMAGE, PCBS AND RADON IN AND ABOUT THE
PROPERTY), REPORTS, INVESTIGATIONS AND INSPECTIONS AS IT DEEMS APPROPRIATE IN
CONNECTION WITH THE PROPERTY.  IF SELLER  PROVIDES OR HAS PROVIDED ANY
DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT OF CONSULTANTS, SURVEYORS,
ARCHITECTS, ENGINEERS, TITLE COMPANIES, GOVERNMENTAL AUTHORITIES OR ANY OTHER
PERSON OR ENTITY WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THE OFFERING PREPARED BY BROKER, PURCHASER AND SELLER AGREE THAT SELLER HAS DONE
SO OR SHALL DO SO ONLY FOR THE CONVENIENCE OF BOTH PARTIES, AND, EXCEPT WITH
RESPECT TO SELLER’S REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
CONTRACT, PURCHASER SHALL NOT RELY THEREON AND THE RELIANCE BY PURCHASER UPON
ANY SUCH DOCUMENTS, SUMMARIES, OPINIONS OR WORK PRODUCT SHALL NOT CREATE OR GIVE
RISE TO ANY LIABILITY OF OR AGAINST SELLER'S INDEMNIFIED PARTIES.  PURCHASER
ACKNOWLEDGES AND AGREES THAT NO REPRESENTATION HAS BEEN MADE AND NO
RESPONSIBILITY IS ASSUMED BY SELLER WITH RESPECT TO CURRENT AND FUTURE
APPLICABLE ZONING OR BUILDING CODE REQUIREMENTS OR THE COMPLIANCE OF THE
PROPERTY WITH ANY OTHER LAWS, RULES, ORDINANCES OR REGULATIONS, THE FINANCIAL
EARNING CAPACITY OR EXPENSE HISTORY OF THE PROPERTY, THE CONTINUATION OF
CONTRACTS, CONTINUED OCCUPANCY LEVELS OF THE PROPERTY, OR ANY PART THEREOF, OR
THE CONTINUED OCCUPANCY BY TENANTS OF ANY LEASES OR, WITHOUT LIMITING ANY OF THE
FOREGOING, OCCUPANCY AT CLOSING. 


6.2.5.                   SUBJECT TO COMPLIANCE WITH ARTICLE VII, PRIOR TO
CLOSING, SELLER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENFORCE ITS
RIGHTS AGAINST ANY AND ALL PROPERTY OCCUPANTS, GUESTS OR TENANTS.  PURCHASER
AGREES THAT THE DEPARTURE OR REMOVAL, PRIOR TO CLOSING, OF ANY OF SUCH GUESTS,
OCCUPANTS OR TENANTS SHALL NOT BE THE BASIS FOR, NOR SHALL IT GIVE RISE TO, ANY
CLAIM ON THE PART OF PURCHASER, NOR SHALL IT AFFECT THE OBLIGATIONS OF PURCHASER
UNDER THIS CONTRACT IN ANY MANNER WHATSOEVER; AND PURCHASER SHALL CLOSE TITLE
AND ACCEPT DELIVERY OF THE DEED WITH OR WITHOUT SUCH TENANTS IN POSSESSION AND
WITHOUT ANY ALLOWANCE OR REDUCTION IN THE PURCHASE PRICE UNDER THIS CONTRACT, SO
LONG AS SELLER COMPLIES WITH ARTICLE VII.


6.3.          SURVIVAL OF SELLER'S REPRESENTATIONS.

Seller and Purchaser agree that Seller's Representations shall survive Closing
for a period of 6 months (the "Survival Period").  Seller shall have no
liability after the Survival Period with respect to Seller's Representations
contained herein except to the extent that Purchaser has filed suit against
Seller during the Survival Period for breach of any of Seller's
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $600,000 in any individual instance or in the aggregate for all
breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4.          DEFINITION OF SELLER'S KNOWLEDGE.

Any representations and warranties made "to the knowledge of Seller" shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller's "knowledge" shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager, the parties who are
responsible for the day-to-day operations of the Property, and shall not be
construed to refer to the knowledge of any other partner, officer, director,
agent, employee or representative of Seller, or any affiliate of Seller, or to
impose upon such Regional Property Manager and Community Manager any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such Regional Property Manager and Community Manager
any individual personal liability.  As used herein, the term "Regional Property
Manager" and “Community Manager” shall refer to Teresa Nicklas and Tamara Hill,
respectively, who are the regional property manager and community manager
handling this Property. 


6.5.          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

For the purpose of inducing Seller to enter into this Contract and to consummate
the sale and purchase of the Property in accordance herewith, Purchaser
represents and warrants to Seller the following as of the Effective Date and as
of the Closing Date:


6.5.1.                   PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF CALIFORNIA.


6.5.2.                   PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY
EMPOWERED AND AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT
IS ENGAGED, AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO
EXECUTE AND DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN,
AND TO PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER'S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT ON PURCHASER'S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3.                   NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER,
THREATENED LITIGATION EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE
ILLEGAL, INVALID OR NON-BINDING ANY OF PURCHASER'S OBLIGATIONS OR COVENANTS TO
SELLER.


6.5.4.                   OTHER THAN SELLER'S REPRESENTATIONS, PURCHASER HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF
SELLER (INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT
AND THE ACQUISITION OF THE PROPERTY.


6.5.5.                   THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT
THE CLOSING, HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING
INTEREST IN PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION
13.3, ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE
OF PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER
OR ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6.                   PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7.                   TO PURCHASER'S KNOWLEDGE, EXCEPT FOR UNRELATED THIRD
PARTY PERSONS WHO HOLD DIRECT OR INDIRECT OWNERSHIP INTERESTS IN PURCHASER, NONE
OF PURCHASER’S AFFILIATES OR PARENT ENTITIES IS A PROHIBITED PERSON.


6.5.8.                   THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO
SELLER UNDER THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9.                   THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO
SELLER UNDER THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY
AS DEFINED BY 18 U.S.C. § 1956(C)(7).


6.6.          DEFINITION OF PURCHASER’S KNOWLEDGE.

Any representations and warranties made “to the knowledge of Purchaser” shall
not be deemed to imply any duty of inquiry.  For purposes of this Contract,
including, without limitation, the provisions of Section 6.5 above, the term
Purchaser’s “knowledge” shall mean and refer only to actual knowledge of Kurt E.
Houtkooper or David Nelson and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Purchaser, or any affiliate of Purchaser, or to impose upon Kurt E. Houtkooper
or David Nelson any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon Kurt E. Houtkooper
or upon David Nelson any individual personal liability.

 


ARTICLE VII
OPERATION OF THE PROPERTY


7.1.          LEASES AND PROPERTY CONTRACTS.

During the period of time commencing on the Effective Date and ending on the
Closing Date, in the ordinary course of business Seller may enter into new
Property Contracts, new Leases, renew existing Leases or modify, terminate or
accept the surrender or forfeiture of any of the Leases, modify any Property
Contracts, or institute and prosecute any available remedies for default under
any Lease or Property Contract without first obtaining the written consent of
Purchaser; provided, however, Seller agrees that, without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed, any new or renewed Leases shall not have a term in
excess of fourteen (14) months and any new Property Contract shall be terminable
upon not more than 30 days’ notice without penalty.  Seller shall terminate at
or prior to the Closing, at no cost or expense to Purchaser, any and all
management agreements affecting the Property.  Seller shall use commercially
reasonable efforts to deliver all apartment units which are vacant as of the
Closing Date (each, a "Vacant Unit") in Rent Ready Condition (as hereinafter
defined).  Not less than three (3) Business Days prior to the Closing Date,
Seller and Purchaser shall jointly inspect the Property and shall mutually agree
on a list of the Vacant Units, which list shall specify those Vacant Units that
are not in Rent Ready Condition. At Closing, Purchaser shall receive a credit
against the Purchase Price in the amount of Five Hundred Dollars ($500) for each
Vacant Unit which is not in Rent Ready Condition as of the Closing. For purposes
hereof, the term "Rent Ready Condition" shall mean interior carpets have been
shampooed, interior walls have been freshly painted, kitchen appliances (and
water heaters and HVAC to the extent such items serve only the individual Vacant
Unit(s)) are in working order, and there is no material damage to the doors,
walls, ceilings, floors and windows inside such Vacant Units.


7.2.          GENERAL OPERATION OF PROPERTY.

Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller's sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller's reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed. 
Seller agrees to maintain its existing insurance policies (or replacement
policies on comparable terms) covering the Property in full force and effect
through the Closing Date.


7.3.          LIENS.

Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4.          TAX APPEALS.

If any tax reduction proceedings, tax protest proceedings or tax assessment
appeals for the Property, relating to any tax years through and including the
tax year in which the Closing occurs, are pending at the time of Closing, Seller
reserves and shall have the right to continue to prosecute and/or settle the
same without the consent of Purchaser.  Seller hereby reserves and shall have
the exclusive right, at any time after the Closing Date, to institute a tax
reduction proceeding, tax protest proceeding or tax assessment appeal for the
Property with respect to real estate taxes attributable to the tax years prior
to and including the tax year in which the Closing occurs and Seller shall have
the right to prosecute and/or settle the same without the consent of Purchaser. 
Purchaser agrees that it shall not independently institute any tax reduction
proceedings, tax protest proceedings, or tax assessment appeals for the Property
with respect to the tax years prior to and including the tax year in which the
Closing occurs.  Purchaser and Seller shall cooperate with each other in
connection with the prosecution and/or settlement of any tax reduction
proceedings, tax protest proceedings or tax assessment appeals, including
executing such documents as the other party may reasonably request in order to
prosecute and/or settle any such proceedings.  Any refunds or savings in the
payment of taxes resulting from any tax reduction proceedings, tax protest
proceedings or tax assessment appeals applicable to the period prior to the
Closing Date shall belong to Seller and any refunds or savings in the payment of
taxes applicable to the period from and after the Closing Date shall belong to
Purchaser.  All attorneys’ fees and other expenses incurred in obtaining such
refunds or savings shall be apportioned between Seller and Purchaser in
proportion to the gross amount of such refunds or savings payable to Seller and
Purchaser, respectively.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1.          PURCHASER'S CONDITIONS TO CLOSING.

Purchaser's obligation to close under this Contract shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1.                   ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER
TO PURCHASER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL
HAVE BEEN DELIVERED;


8.1.2.                   EACH OF SELLER'S REPRESENTATIONS SHALL BE TRUE IN ALL
MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON THE CLOSING DATE;


8.1.3.                   SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND
PERFORMED IN ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS
TO BE COMPLIED WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4.                   NEITHER SELLER NOR SELLER'S GENERAL PARTNER SHALL BE A
DEBTOR IN ANY BANKRUPTCY PROCEEDING;


8.1.5.                   THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE
KNOWLEDGE OF EITHER PURCHASER OR SELLER, LITIGATION THREATENED IN WRITING,
WHICH, IF ADVERSELY DETERMINED, WOULD RESTRAIN, IN ALL MATERIAL RESPECTS, THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR DECLARE
ILLEGAL, INVALID OR NONBINDING ANY OF THE MATERIAL COVENANTS OR MATERIAL
OBLIGATIONS OF SELLER;


8.1.6.                   ON THE CLOSING DATE, SUBJECT TO THE PAYMENT OF ALL
PREMIUMS AND FEES REQUIRED TO BE PAID PURSUANT TO SECTION 4.1, THE TITLE INSURER
SHALL BE COMMITTED TO ISSUE THE TITLE POLICY, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS; AND

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent (less the
Initial Deposit, which shall be released to Seller), or (c) if such failure
constitutes a default by Seller of its covenants hereunder, exercise any of its
remedies pursuant to Section 10.2.


8.2.          SELLER'S CONDITIONS TO CLOSING.

Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller's obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1.                   ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED
BY PURCHASER TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS
HEREOF SHALL HAVE BEEN DELIVERED;


8.2.2.                   EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS
OF PURCHASER CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE;


8.2.3.                   PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND
PERFORMED IN ALL MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS
TO BE COMPLIED WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4.                   NEITHER PURCHASER NOR PURCHASER’S MANAGING MEMBER SHALL
BE A DEBTOR IN ANY BANKRUPTCY PROCEEDING;


8.2.5.                   THERE SHALL NOT BE ANY PENDING LITIGATION OR, TO THE
KNOWLEDGE OF EITHER PURCHASER OR SELLER, ANY LITIGATION THREATENED IN WRITING,
WHICH, IF ADVERSELY DETERMINED, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR
NONBINDING ANY OF THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.


ARTICLE IX
BROKERAGE


9.1.          INDEMNITY.

Seller represents and warrants to Purchaser that it has dealt only with Brad
Goff of Apartment Realty Advisors ("Broker") in connection with this Contract. 
Seller and Purchaser each represents and warrants to the other that, other than
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party for, from and against all Losses relating to brokerage
commissions and finder's fees arising from or attributable to the acts or
omissions of the indemnifying party. 


9.2.          BROKER COMMISSION.

If Closing occurs, Seller agrees to pay Broker a commission according to the
terms of a separate contract.  Broker shall not be deemed a party or third party
beneficiary of this Contract.  As a condition to Seller's obligation to pay the
commission, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1.       PURCHASER DEFAULT.

If Purchaser defaults on its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
in accordance with Article II and close on the purchase of the Property on the
Closing Date, then, immediately and without the right to receive notice or to
cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and the
Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If Purchaser
defaults on any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity obligations hereunder, Seller's sole and exclusive remedy for
Purchaser's failure to perform its obligation hereunder or breach of a
representation or warranty.  Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser.  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATIONS HEREUNDER  TO PURCHASE THE PROPERTY. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND
DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE
REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO
A BREACH BY PURCHASER OF ITS OBLIGATIONS HEREUNDER. UNDER NO CIRCUMSTANCES MAY
SELLER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH SELLER SPECIFICALLY WAIVES, FROM
PURCHASER FOR ANY BREACH BY PURCHASER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER
THIS CONTRACT.  


10.2.       SELLER DEFAULT.

If Seller (i) defaults on its obligations hereunder to deliver to Escrow Agent
the deliveries specified under Section 5.2 on the date required thereunder, or
to close on the sale of the Property on the Closing Date, or (ii) prior to the
Closing defaults on its covenants or obligations under this Contract and such
default continues for more than 10 days after written notice from Purchaser,
then, at Purchaser's election and as Purchaser's exclusive remedy, Purchaser may
either (a) terminate this Contract, and all payments and things of value,
including the Deposit, provided by Purchaser hereunder shall be returned to
Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$150,000 in the aggregate, or (b) subject to the conditions below, seek specific
performance of Seller’s obligation to close on the sale of the Property pursuant
to this Contract (but not damages).  Purchaser may seek specific performance of
Seller's obligation to close on the sale of the Property pursuant to this
Contract only if, as a condition precedent to initiating such litigation for
specific performance, Purchaser shall (x) not otherwise be in default under this
Contract; and (y) file suit therefor with the court on or before the 90th day
after the Closing Date or the date the Closing should have occurred.  If
Purchaser fails to file an action for specific performance within 90 days after
the Closing Date, then Purchaser shall be deemed to have elected to terminate
the Contract in accordance with subsection (a) above.  Purchaser agrees that it
shall promptly deliver to Seller an assignment of all of Purchaser's right,
title and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1.       MAJOR DAMAGE.

If the Property is damaged or destroyed by fire or other casualty prior to Risk
of Loss Transfer, and the cost for demolition, site cleaning, restoration,
replacement, or other repairs (collectively, the "Repairs") is more than
$750,000 (a “Major Damage”), then Seller shall have no obligation to make such
Repairs, and shall notify Purchaser in writing of such damage or destruction
(the "Damage Notice").  If there is a Major Damage, then Purchaser may elect, by
delivering written notice to Seller on or before the earlier of (x) Closing and
(y) the date which is ten (10) days after Purchaser’s receipt of the Damage
Notice, to terminate this Contract, in which event the Deposit shall be returned
to Purchaser.  In the event Purchaser fails to timely terminate this Contract
pursuant to this Section 11.1, this transaction shall be closed in accordance
with Section 11.3 below.


11.2.       MINOR DAMAGE.

In the event that the Property is damaged or destroyed by fire or other casualty
prior to Risk of Loss Transfer, and such damage is not a Major Damage, then this
transaction shall be closed in accordance with Section 11.3, notwithstanding
such casualty.  In such event, Seller may at its election endeavor to make such
Repairs to the extent of any recovery from insurance carried on the Property, if
such Repairs can be reasonably effected before the Closing.  Regardless of
Seller's election to commence such Repairs, or Seller's ability to complete such
Repairs prior to Closing, this transaction shall be closed in accordance with
Section 11.3 below.


11.3.       CLOSING.

In the event Purchaser fails to terminate this Contract following a casualty as
set forth in Section 11.1, or in the event of a casualty as set forth in Section
11.2, then this transaction shall be closed in accordance with the terms of the
Contract, at Seller's election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller's rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs).


11.4.       REPAIRS.

To the extent that Seller elects to commence any Repairs prior to Closing, then
Seller shall be entitled to receive and apply available insurance proceeds to
any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs; provided, however, that (except in the event of emergency, as
determined in Seller’s sole discretion) Seller will consult with Purchaser prior
to entering into any such contract if Purchaser will likely have to assume such
contract.  Notwithstanding the foregoing to the contrary, Seller retains the
sole right and authority to enter into any such contract.


ARTICLE XII
EMINENT DOMAIN


12.1.       EMINENT DOMAIN.

In the event that, at the time of Closing, any material part of the Property is
(or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to terminate this Contract by giving written
notice within 10 days after Purchaser's receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1.       BINDING EFFECT OF CONTRACT.

This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent's nor the Broker's execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to Section
13.3, this Contract shall be binding upon and inure to the benefit of Seller and
Purchaser, and their respective successors and permitted assigns.


13.2.       EXHIBITS AND SCHEDULES.

All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3.       ASSIGNABILITY.

Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 5 Business Days prior to the Closing
Date.  As used herein, an affiliate is a person or entity controlled by, under
common control with, or controlling another person or entity.  Further,
Purchaser may assign this Contract without Seller’s consent to a newly-formed
entity in which Purchaser or an affiliate of Purchaser will have at least 10%
equity interest and shall control the day-to-day operating responsibility of the
Property as either a manager, general partner, or asset manager.


13.4.       CAPTIONS.

The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5.       NUMBER AND GENDER OF WORDS.

Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6.       NOTICES.

All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

 

Hamilton Zanze & Company

37 Graham Street

Suite 200B

San Francisco, California 94129

Attention:  David Nelson

Telephone:  415-561-6800 x 110

Facsimile:  415-561-6801

Email:  david@hamiltonzanze.com

 

with copy to:

 

Allen Matkins

Three Embarcadero Center, 12th Floor

San Francisco, California 94111

Attention: Lee F. Gotshall-Maxon, Esq.

Telephone: 415-273-7423

Facsimile:  415-837-1516

Email:  lgotshallmaxon@allenmatkins.com

 

To Seller:

 

Wood Creek CPGF 22, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mark Reoch

Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

 

and:

 

Wood Creek CPGF 22, L.P.

c/o AIMCO

4582 South Ulster StreetParkway

Suite1100

Denver, Colorado  80237

Attention:  John Bezzant

Telephone:  303-793-4774

Email:  john.bezzant@aimco.com

 

with a copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Lisa Cohn, Esq.

Telephone: 303-691-4415

Email: lisa.cohn@aimco.com

 

 

and a copy to:

 

Ballard Spahr LLP

1225 17th Street, Suite 2300

Denver, Colorado  80202

Attention: Joseph E. Lubinski

Telephone: 303-292-2400

Facsimile: 303-296-3956

Email: lubinskij@ballardspahr.com

 

and a copy to:

 

Apartment Realty Advisors

2415 E. Camelback Road, Suite 550

Phoenix, Arizona 85016

Attention:  Brad Goff

Telephone: 602-852-3781

Facsimile: 602-252-4236

Email: goff@arausa.com

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company

            1125 17th Street, Suite 750

            Denver, Colorado 80202

            Attention: Linda Paul

            Telephone: 303-876-1123

            Facsimile: 877-235-9185

            Email: lrpaul@firstam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7.       GOVERNING LAW AND VENUE.

The laws of the State of Arizona shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  All claims, disputes
and other matters in question arising out of or relating to this Contract, or
the breach thereof, shall be decided by proceedings instituted and litigated in
a court of competent jurisdiction in the state in which the Property is
situated, and the parties hereto expressly consent to the venue and jurisdiction
of such court.


13.8.       ENTIRE AGREEMENT.

This Contract embodies the entire Contract between the parties hereto concerning
the subject matter hereof and supersedes all prior conversations, proposals,
negotiations, understandings and contracts, whether written or oral.


13.9.       AMENDMENTS.

This Contract shall not be amended, altered, changed, modified, supplemented or
rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10.    SEVERABILITY.

In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11.    MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12.    CONSTRUCTION.

No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13.    CONFIDENTIALITY.

Seller and Purchaser shall not disclose the terms and conditions contained in
this Contract and shall keep the same confidential, provided that each may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to its lenders, attorneys, consultants and accountants.  Furthermore, Seller
and Purchaser may each disclose the terms and conditions of this Contract as is
necessary, in their sole discretion, in order for Seller or Purchaser, as the
case maybe, to make any public disclosures required under federal or state
securities laws or regulations.  Any information obtained by Purchaser in the
course of its inspection of the Property, and any Materials provided by Seller
to Purchaser hereunder, shall be confidential and Purchaser shall be prohibited
from making such information public to any other person or entity other than its
Consultants, without Seller's prior written authorization, which may be granted
or denied in Seller's sole discretion.  In addition, each party shall use its
reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser.


13.14.    TIME OF THE ESSENCE.

It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15.    WAIVER.

No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16.    ATTORNEYS' FEES.

In the event either party hereto commences litigation against the other to
enforce its rights hereunder, the prevailing party in such litigation shall be
entitled to recover from the other party its reasonable attorneys' fees and
expenses incidental to such litigation, including the cost of in-house counsel
and any appeals.


13.17.    TIME ZONE/TIME PERIODS.

Any reference in this Contract to a specific time shall refer to the time in the
time zone where the Property is located.  Should the last day of a time period
fall on a weekend or legal holiday, the next Business Day thereafter shall be
considered the end of the time period.


13.18.    1031 EXCHANGE.

     Seller and Purchaser acknowledge and agree that the purchase and sale of
the Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right, by written notice to Purchaser no later than 15 days prior
to the then scheduled Closing Date, to extend the Closing Date for up to 30 days
in order to facilitate a tax free exchange pursuant to this Section 13.18, and
to obtain all documentation in connection therewith.

 


13.19.    NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS.

Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a California corporation, and Seller agrees that none of Purchaser, or
Purchaser’s partners, managers, members, employees, officers, directors,
trustees, shareholders, counsel, representatives, or agents shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.


13.20.    ADA DISCLOSURE.

Purchaser acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the "ADA") and the federal Fair Housing Act (the "FHA"). 
The ADA requires, among other matters, that tenants and/or owners of "public
accommodations" remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons.  Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representations.


13.21.    NO RECORDING.

Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller's prior written consent, which
consent may be withheld at Seller's sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser's attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.22.    RELATIONSHIP OF PARTIES.

Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.23.    AIMCO MARKS.

Purchaser agrees that Seller, the Property Manager or AIMCO, or their respective
affiliates, are the sole owners of all right, title and interest in and to the
AIMCO Marks (or have the right to use such AIMCO Marks pursuant to license
agreements with third parties) and that no right, title or interest in or to the
AIMCO Marks is granted, transferred, assigned or conveyed as a result of this
Contract.  Purchaser further agrees that Purchaser will not use the AIMCO Marks
for any purpose.


13.24.    NON-SOLICITATION OF EMPLOYEES.

Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property (or any of Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.


13.25.    SURVIVAL.

Except for (a) all of the provisions of this Article XIII (other than Section
13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 3.6, 5.4, 5.5, 6.2, 6.3, 6.5, 7.4, 9.1,
and 11.4; (c) any other provisions in this Contract, that by their express terms
survive the termination of this Contract or the Closing; and (d) any payment or
indemnity obligation of Purchaser under this Contract (the foregoing (a), (b),
(c) and (d) referred to herein as the "Survival Provisions"), none of the terms
and provisions of this Contract shall survive the termination of this Contract,
and if the Contract is not so terminated, all of the terms and provisions of
this Contract (other than the Survival Provisions, which shall survive the
Closing) shall be merged into the Closing documents and shall not survive
Closing.


13.26.    MULTIPLE PURCHASERS.

As used in this Contract, the term "Purchaser" includes all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that "Purchaser" has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


13.27.    WAIVER OF JURY TRIAL.

THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS CONTRACT.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1.       DISCLOSURE.

Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

 [Remainder of Page Intentionally Left Blank]

 


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

 

Seller:

 

WOOD CREEK CPGF 22, L.P.,

a Delaware limited partnership

 

By:  CPGF 22 WOOD CREEK GP, L.L.C.,

        a South Carolina limited liability company,

        its general partner

 

        By:   CENTURY PROPERTIES GROWTH FUND XXII, LP,

                 a Delaware limited partnership,

                 its member

 

                 By:  FOX PARTNERS IV,

                        a California general partnership,

                        its general partner

 

                        By:  FOX CAPITAL MANAGEMENT

                                CORPORATION,

                                a California corporation,

                                its managing general partner

 

                                By: /s/Steven D. Cordes 

                                Name: Steven D. Cordes

                                Title: Senior Vice President

 

 

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

 

By:  /s/Anthoy Zanze

Name: Anthony Zanze

Title: Chief Operating Officer

 

 